DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a swimming pool entrance opening warning device, comprising: at least one door magnetic switch, arranged on a door leading to a swimming pool entrance, wherein the control circuit board comprises a first mode of actuating the speaker module when the door opening signal is received and the release signal has not been received after passing a buffering time, and a second mode in which the door opening signal is received and the release signal is received during the buffering time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko discloses the alarm comprises a sensor for detecting entrance to the pool area, the sensor including a magnet and a magnetic switch, a high output alarm unit operated from a battery power source and including a delay timer, and a housing containing the alarm unit, the battery, and a reset button. The housing and the sensor are mounted at the entrance to the pool area.  The alarm unit is activated if the reset button is not depressed within a predetermined time period, about 10 seconds, measured by the timer after the opening of the door or gate whether or not the door or gate is closed within the predetermined time. The housing is comprised of ultraviolet and water resistant plastic.  The alarm further comprises a plastic mounting member for attachment of the sensor to metal.	[US 5,473,310]
Hui discloses the gate opening alarm for swimming pool fences and the like will sound an audible alarm when the gate is opened without first pressing a reset or pass switch button that is mounted out of children's reach. An alarm housing and a magnetically actuatable switch are mounted on either the gate or frame, with a permanent magnet mounted closely adjacent to the switch on the other gate component so that they will be separated when the gate is opened.  A reset switch button is provided so that an adult may disable the alarm for a short period to pass though the gate. If the gate is not then closed, the alarm will sound.  Opening the gate without pressing the reset button will cause the alarm to immediately sound.  The switch is rearmed when the gate is closed after opening or after a short period if the reset button is pushed but the gate is not 
Ko discloses the pool guard alarm provides constant security at one or more entrances to a pool area. The alarm utilizes a delay timer to provide an authorized entrant the ability to enter the pool area and reset the alarm before an audible alarm is sounded. The alarm further guards against pool entrances being left inadvertently open by sounding an audible alarm if a pool access point is not closed within a specified time period after being opened.		[US 6,727,819]
Courter et al discloses the alarm has a set of sensors and receivers, to detect when a separate point of pool access has been breached without an adult or child of appropriate size. A delay timer operatively coupled to the sensor prevents the alarm from triggering, when both sensors are not broken at the same time. An audio emitter is coupled to the sensors, and a solar cell and a backup battery are operatively coupled to the sensors and audio emitter. The alarm detects the breach of each pool access point without the presence of the adult or child of appropriate size, and activates an audible signal.		[US 2008/0122618]
Ke discloses the swimming pool entrance opening alarm device.  The swimming pool entrance opening alarm device comprises at least one door magnetic switch.  At least one bypass switch and a host, the door magnetic switch is arranged on a door leading 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/23/2022